DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment, filed 3/2/2021, in which claims 94-95 were cancelled, claims 82-86 and 93 were amended, and claims 96-105 were newly added.  Claims 82-93 and 96-105 are pending and under consideration.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Claim Objections
Claim 93 is objected to because of the following informalities:  the phrase “a) determining the level of IFI27 gene product” contains the first reference to a level of IFI27 gene product.  It would be preferable to replace “the level” with “a level” at line 5 of the claim.  Appropriate correction is required.

Response to Arguments - Claim Objections
	The previous objections to claims 82 and 93 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 3/2/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 82-92 and 96 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) “identifying a patient with an expression level of an interferon inducible protein 27 (IFI27) gene product of at least 40 to 60 times higher than a standard level by: i)…having obtained a blood or plasmacytoid dendritic cell sample from said patient; and ii)…having performed an assay on the cell sample to determine the expression level of IFI27 gene product and…having compared the determined level of IFI27 gene product to said standard level, wherein said standard level is selected from the group consisting of the level of IFI27 gene product in a healthy subject, the level of IFI27 gene product in a subject with influenza that is asymptomatic, and the level of IFI27 gene product in a subject infected with influenza virus who does not develop severe disease.”  These steps read on “identifying” by looking at a level printed on a piece of paper or displayed on a computer screen or thinking about acts having been carried out in the past.  The “identifying” recites an embodiment where the claim limitation is practically performed in the mind.  Thus, the steps fall within the Mental Process group of abstract ideas.  Dependent claims 83-91 and 96 do not require one to actively carry out the steps by limiting the claims to only active steps rather than steps that have been carried out in the past.  The dependent claims read on the embodiment where one is only thinking about the expression levels.
This judicial exception is not integrated into a practical application.  The independent claim recites the additional limitation “admitting the patient to a hospital for treatment when the patient has a level of IFI27 gene product of at least 40 to 60 times higher than said standard level.”  Dependent claim 92 recites, “wherein said treatment is an anti-viral agent.”  However, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The independent claim recites the additional limitation “admitting the patient to a hospital for treatment when the patient has a level of IFI27 gene product of at least 40 to 60 times higher than said standard level.”  Dependent claim 92 recites, “wherein said treatment is an anti-viral agent.”  However, there is no active step of treating, and this limitation only modifies the “admitting the patient to a hospital for treatment” limitation.  Glezen (Viral pneumonia as a cause and result of hospitalization. The Journal of Infectious Diseases, Vol. 147, No. 4, pages 765-770, April 1983) teaches that viruses as causes of pneumonia leading to hospitalization had been well established (e.g., paragraph bridging pages 765-767).  Thus, the step of admitting a subject suspected of having viral pneumonia to the hospital does not provide an inventive concept when considered alone or in combination with the other limitations of the claim, which read upon the mental identification of a subject by looking at a number on a piece of paper, for example.  The additional elements do not add significantly more, and the claims as a whole do not amount to significantly more than the judicial exception.

The following rejection was made over claim 93 in the Office action mailed 9/2/2020 and has been rewritten to address the amendment to the claims in the reply filed 3/2/2021:

This judicial exception is not integrated into a practical application. The claims recite the additional elements of “a) determining the level of IFI27 gene product in a cell sample from said subject,” and “c) admitting said subject to a hospital for treatment when identified to have a level of IFI27 gene product of at least 40 to 60 times higher than a standard level.”  Dependent claim 97 further limits the cell sample used in the determining step.  Dependent claim 98 requires the standard level to be determined at the same time as the determining step.  Dependent claims 99-104 further limit how the determining is carried out.  Dependent claim 105 limits the treatment for which the subject is admitted to the hospital to an anti-viral agent.  The step of determining the expression level of IFI27 gene product constitutes data gathering that is extra-solution activity.  The claim encompasses embodiments where the subject has an expression level of IFI27 less than 40 to 60 times than the standard level and the subject is not admitted to the hospital.  In this embodiment, expression is measured and no further action is taken.  Thus, the claim as a whole is not a practical application of the judicial exception.  The claims are directed to the judicial exception.


Response to Arguments - 35 USC § 101
The rejection of claim 95 under 35 U.S.C. 101 is moot in view of Applicant’s cancellation of the claim in the reply filed 3/2/2021.

The response asserts that the claims have been amended to remove embodiments where the patient is not treated.  Thus, the response asserts that the rejection has been obviated by amendment.
This argument is not found persuasive.  Independent claim 82 and its dependent claims do not require active treatment of the patent.  The admission is “for treatment,” but no active treatment is required by the claims.  Claim 92 specifies that the treatment is an anti-viral agent, but no active step of administering an anti-viral agent is provided in the claims.  Even if the treatment was required, it is merely linking the generic form of treatment with the generic cause of viral pneumonia.  Thus, there is no treating step that is a practical application of the judicial exception(s).
Thus, the rejection is maintained.
With respect to the rejection of claims 93 and 97-105 under 35 U.S.C. 101, Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
The response asserts that the claims have been amended to remove embodiments where the patient is not treated.  Thus, the response asserts that the rejection has been obviated by amendment.
This argument is not found persuasive.  Independent claim 93 and its dependent claims encompass an embodiment where a subject has a level of IFI27 gene product less than 40 to 60 times higher than a standard level.  When this occurs, the patient is not admitted to the hospital.  No action is taken.  Furthermore, it is noted that none of the claims require an active step of 
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following are new rejections, necessitated by the amendment filed 3/2/2021:
Claims 82-92 and 96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  administering a therapeutic agent to treat the influenza or viral pneumonia infection.  The preamble of the independent claim recites that the method is “for treating a protein having or suspected of having an influenza or viral pneumonia infection.”  The specification discloses that a therapeutic agent must be administered to treat the disease caused by the influenza infection (e.g., paragraph [0142]).  Paragraphs [004] and [015] indicate that influenza is treated with anti-viral medications.  Paragraph [0146] indicates that clinically relevant treatment is to be commenced in order to treat viral pneumonia.  In order to treat a patient, the specification discloses that the clinically relevant treatment must be administered.


Claim 93 is vague and indefinite in that the metes and bounds of the claimed method are unclear.  The preamble recites “method of treating a subject.”  However, it is not clear that carrying out the steps of the body of the claim will necessarily result in treating.  The claim recites, “admitting said subject to a hospital for treatment when identified to have a level of IFI27 gene product of at least 40 to 60 times higher than the standard level.”  The intended outcome of the admission is treatment only when the subject is identified to have a level of IFI27 gene product of at least 40 to 60 times higher than the standard level. If this limitation is not met, then the subject is not admitted for treatment.  Furthermore, no disease or treatment method is specified by the claim.  The claim does not comprise a step of treating.  Therefore, it is unclear if one necessarily accomplishes what is intended for the method by practicing the recited method step(s).  It would be remedial to amend the claim language to amend the claim language to remove the reference to treating in the preamble or to add a step of treating that must occur, where the step is specific to an identified disease in need of treatment.
Claims 97-105 depend from claim 93 and are rejected for the same reason applied to claim 93.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection was made in the Office action mailed 9/2/2020 and has been rewritten to address the amendment to the claims in the reply filed 3/2/2021:
Claims 82-92 and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the amendment filed 9/10/2018, independent claim 82 was newly added.  The claim was further amended in the reply filed 3/2/2021.  The claim recites, “i) obtaining or having obtained a cell sample from said patient; and ii) performing or having performed an assay on the cell sample to determine the expression level of IFI27 gene product and comparing or having compared the determined level of IFI27 gene product to said standard level.”
The reply filed 9/10/2018 asserts that support for the amendment can be found in the original claims.
Original claim 1 recites, “determining the expression level of interferon alpha inducible protein 27 (IFI27) gene in a biological sample from said patient and comparing the determined 
The reply filed 3/2/2021 asserts that support can be found at paragraphs [028], [067], [0141], and [0142], which provide support for samples obtained at different time points, including in the past.  The response asserts that paragraph [0221] provides support for performing assays.  The response asserts that support for comparing levels of IFI27 can be found throughout the specification, such as at paragraphs [021]-[028].  Thus, the response asserts that one of ordinary skill would understand that the method can be performed at any point in time.
The original specification provides support for the “obtaining” (e.g., paragraphs [047], [0159]) but does not provide support for “having obtained.”  The disclosure provides an 
The original specification does not provide support for having obtained the sample, having performed an assay on the sample, and having compared the determined level to a standard level such that one is merely looking at the outcome of steps that have occurred in the past, and where the steps are not actively performed as part of the method.
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the original disclosure and the passages that Applicant has provided do not provide support.

Response to Arguments - 35 USC § 112
The rejection of claim 95 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 3/2/2021.
With respect to the rejection of claims 82-92 and 96 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
The response asserts that the rejection has been overcome by amendment.  The response asserts that the amendment clarifies claim terms and corrects antecedent basis.
This argument is not found persuasive.  The claims have been clarified in that the preamble clearly relates to the requirement to admit the patient to a hospital for treatment based upon the amendment filed 3/2/2021.  However, no active step of treatment is recited in the claim.  In order to treat a patient as set forth in the preamble, the administration of treatment is an essential step (e.g., paragraphs [004], [015], [0142] and [0146]).
Thus, the rejection is maintained in its rewritten form to address the amendment to the claims in the reply filed 3/2/2021.

The response asserts that the rejection has been overcome by amendment.  The response asserts that the amendment clarifies claim terms and corrects antecedent basis.
This argument is not found persuasive.  The amendment has corrected antecedent basis but has not fully overcome the rejection of record.  The claims are still drawn to a “method of treating a subject,” where the method has a final step of “c) admitting said subject to a hospital for treatment when identified to have a level of IFI27 gene product of at least 40 to 60 times higher than a standard level.”  If the condition is not met, the subject is not admitted for treatment.  Even if the condition is met, the subject is only admitted “for treatment.”  No actual treatment is administered.  Furthermore, the subject is not identified as being in need of a particular treatment, such as identifying the subject as having influenza and administering an anti-viral agent to the subject identified as having influenza.
Thus, the rejection is maintained.  
With respect to the rejection of claims 82-92 and 96 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
The reply filed 3/2/2021 asserts that support can be found at paragraphs [028], [067], [0141], and [0142], which provide support for samples obtained at different time points, including in the past.  The response asserts that paragraph [0221] provides support for performing assays.  The response asserts that support for comparing levels of IFI27 can be found 
	This argument is not found persuasive.  The disclosure supports the active steps of obtaining, performing and comparing at different points in time.  However, the claims are readable upon looking at information to satisfy the “identifying” of part (a).  The original disclosure does not support this limitation.  While one may have considered it obvious to have another carry out the steps and only relay the results at a different time point as part of the method (without the active steps of obtaining, performing and comparing), obviousness is not the standard here. Disclosure in an application that merely renders the later-claimed (by amendment) invention obvious is not sufficient to meet the written description requirement of 35 USC 112, first paragraph.  The disclosure does not convey with reasonable clarity to those skilled in the art that Applicant was in possession of the invention as now claimed.
	Thus, the rejection is maintained.

Response to Arguments - 35 USC § 103
The rejection of claims 94 and 95 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al in view of Ioannidis et al  is moot in view of Applicant’s cancellation of the claims in the reply filed 3/2/2021.

Response to Arguments - Double Patenting
The terminal disclaimer filed on 3/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,036,075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699